EXHIBIT DJSP Enterprises, Inc. Reports Revenue of $189.8 Million and Adjusted Net Income for Nine Months Ending September 30, 2009 of $32.4 million Quarterly Revenues Increase 44% and YTD Revenues Increase 29% Year over Year PLANTATION, Fla., February 10, 2010 /PRNewswire-FirstCall/ DJSP Enterprises, Inc. (NASDAQ: DJSP, DJSPW, DJSPU), one of the largest providers of processing services for the mortgage and real estate industries in the United States, today announced financial results for the three and nine month periods ending September 30, 2009 for its recently acquired processing operations. The operating results discussed in this press release reflect the separate operations of the acquired business for the periods presented on an adjusted basis, each of which occurred prior to the closing of the Business Combination with Chardan 2008 China Acquisition Corp on January 15, 2010. Third Quarter Financial Highlights · Revenue for the quarter increased 44% to $73.0 million from $50.6 million in last year's comparable period. For nine months, revenue increased 29% year over year to $189.8 million. · Adjusted Net income was $million in the third quarter. For the nine month period, adjusted net income was $32.4 million or $1.65* per share . · Adjusted EBITDA for the third quarter was $16.4 million, and for the nine months was $50.7 million. *Calculated using treasury stock method assuming a common share price of $8.14; Assumes 19.62 million shares outstanding; Assumes adjusted net incomefor nine months ended September 30, 2009of $32.4 million. Subsequent to Quarter End Chardan 2008 China Acquisition Corp. closed its business combination with DAL Group, LLC on January 15, 2010 and changed its name to DJSP Enterprises, Inc. and its NASDAQ symbols to DJSP, DJSPU and DJSPW. Third Quarter Resultsfor Processing Operations Net revenue from operations for the three months ended September 30, 2009 increased $22.4 million, or 44%, to $73.0 million from $50.6 million in last year's comparable period. The revenue improvement resulted from an increase in the number of mortgage foreclosures taking place in the Company’s principal market, Florida, as well as the expansion of REO (bank-owned) activities.During the three months ended September 30, 2009, revenue from mortgage foreclosure related services, net of revenue from client reimbursements, increased by $4.9 million, or 21%, to $28.0 million, compared to $23.1 million for the same period last year. Our REO liquidation business, which emanates from a single customer, became an increasingly significant source of revenue during the quarter, generating $3.0 million in revenue, with approximately an 88% gross margin.Revenue for the same three months of 2008 was $1.2 million. Going forward, management intends to offer both REO closing and liquidation services to additional customers as a means of increasing revenues and profits. The remainder of the increase in revenue was due to increased client-reimbursed costs. Adjusted net income increased to $10.4 million for the three months ended September 30, Year-to-Date Results Net revenue for the nine months ended September 30, 2009 increased $43.4 million, or 29%, to $189.8 million from $146.3 million in last year's comparable period. The revenue improvement resulted from an increase in the number of mortgage foreclosures taking place in the Company’s principal market, Florida, as well as the expansion of REO activities, which increased approximately 208% to $7.9 million compared with $2.5 million in the same period in 2008. Revenuesfrom mortgage foreclosure related services, net of revenue from client reimbursements, increased by $11.8 million, or 15%, to $89.0 million, compared to $77.2 million for the same period last year.Revenues from our REO liquidation business increased by $5.4 million, or 208% to $7.9 million, compared to $2.5 million for the same period last year.The remainder of the increase in revenue reflected increased amounts due for client-reimbursed costs. During the first nine months of fiscal 2009, the Company’s adjusted net income increased to $32.4 million. The Company generated $41.8 million in cash from operating activities in the nine months ended September 30, 2009, compared to $38.9 million in the nine months ended September 30, 2008. David J.
